UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 15, 2012 The Phoenix Companies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16517 06-1599088 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One American Row, Hartford, CT 06102-5056 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (860)403-5000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On May 15, 2012, the Board of Directors of The Phoenix Companies, Inc. (the “Company”) approved an amendment to Sections 5.01, 5.02, 5.03 and 5.04 of Article V of the bylaws of the Company (the “Bylaws”), effective immediately, to expressly provide that the Company issue shares of its common stock in uncertificated or book-entry form and to make certain additional conforming changes to the Bylaws.The amendment to the Company’s Bylaws is attached hereto as Exhibit 3.1 and incorporated herein by reference. Item 5.07Submission of Matters to a Vote of Security Holders (a) The 2012 annual meeting of The Phoenix Companies, Inc. (the “Company”) shareholders was held on May 15, 2012. (b) Voting results for each matter are set forth below. election of three directors: Director Name For Withheld Broker Non-Votes Sanford Cloud, Jr. Gordon J. Davis Augustus K. Oliver, II There were no abstentions on this matter. ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2012: For Against Abstain advisory, non-binding vote on the compensation of the Company's named executive officers as described in our proxy statement: For Against Abstain Broker Non-Votes 29,299,019 grant to the Board of discretionary authority to amend the Company’s certificate of incorporation to effect a reverse stock split and authorized share reduction: For Against Abstain Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is furnished herewith: 3.1Amendment to the Bylaws of The Phoenix Companies, Inc. * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PHOENIX COMPANIES, INC. Date: May 18, 2012 By: /s/ Bonnie J. Malley Name: Bonnie J. Malley Title: Executive Vice President and Chief Administrative Officer
